 

1 ~EXHIBIT 2

ex "_____~_~.
th ]

Subject Re: Case 1_‘|4-cv-12559-LTS Maisonet v. Sa|em Housing Authority et al Motion for Miscellaneous Re|ief.pdf
From Jorge Maisonet <jorgemaisonet@yahoo.com>

To: Maria_Simeone@mad.uscourts.gov <Maria_Simeone@mad.uscourts.gov>
Cc: mariliz_montes@mad.uscourts.gov <mariliz_montes@mad.uscourts.gov>
Date Wed, Nov 28, 2018 at 8:16 AM

Dear Ms. Simeone and Ms. Montes,

| was not served Defendants' last motion filed with the court on November 15. l had to ask Defendants'
lawyer to emai| me a copy, which | received days |ater. See attachment for emai| l sent to them
requesting a copy of the motion and their response.

l was never given access to the Court's electronic filing system to respond to their motion. | also do not
have the money to send the motion to court via certified postal service. The only option l have is to file
the response in person at the court. As you may remember, l live in Sa|em, MA. l do not have
transportation to the court to file the motion until Friday, at |east.

l am working on the motion to be able to file it Friday or the latest Monday.

l am hoping and asking the court via this emai| to be given the proper time to be able to respond to the
motion.

l look forward to your response.
Thank you,

Jorge

